Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

LOGO [g177460ex10_1pg001.jpg]

2011 Management Incentive Plan

(MIP)

Corporate SG&A for

Managers and Above

Effective: January 1, 2011



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

 

 

1. Purpose

The objective of the 2011 Stream Global Services Management Incentive Plan
Corporate SG&A for Managers and Above (the “Plan”) is to recognize and reward
the achievement of company-wide growth and profitability objectives that are
essential to the success of Stream Global Services, Inc. (“Stream” or the
“Company”).

 

2. Effective Date

The effective date for implementation of the Plan shall be January 1, 2011.

 

3. Eligibility

Employees in Corporate SG&A at the manager level and above whose roles and
responsibilities are deemed by executive management to be critical to operations
and/or who have direct responsibility for achieving the financial results of the
Company are eligible for participation in the Plan. (Each such designated person
is called a “Participant” in this Plan.) Target payouts, plan components and
component weightings are defined by the Participant’s position, as further set
forth below.

Stream will issue all Participants a notice of their eligibility and their
individual components by providing a document in the form of Appendix C (the
“Plan Notice”). Other eligibility requirements are listed in Section 7 below,
and an individual may only become a Participant by complying with those
requirements.

 

4. Target and Target Components

Participants will be assigned an annual target payout for the Plan as specified
in the applicable Plan Notice (the “Target”). The Target will vary according to
the Participant’s position and may be expressed as a percentage of base salary
or as a specified amount. The Target represents the potential financial award
that will be earned at 100% achievement of goals for all Plan components, as
described below, at year-end.

Actual Plan payouts will be based on the following Plan components: (a) the
achievement of the Company of its 2011 Profit Improvement Plan (“Profit
Improvement Performance”) (b) the performance of the Company against its
Customer Value Pass Rate objectives in 2011 (“CV Pass Rate Performance”) and
(c) the performance of the individual Participant in 2011 (“Individual
Performance”). Plan payouts will be calculated based upon the 2011 annual
financial performance of the Company and its affiliates (“Corporate Financial
Performance”). Targets are weighted based on the Participant’s job level in
accordance with Table 1 below to reflect the Participant’s ability to influence
Company performance.

 

- 2 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

TABLE 1

Performance Percentages by Job Level

 

Job Level

   Profit
Improvement
Performance     CV Pass Rate
Performance     Individual
Performance  

Executive

     90 %      10 %   

Senior Vice President/ Vice President

     80 %      10 %      10 % 

Director

     70 %      15 %      15 % 

Senior Manager

     60 %      20 %      20 % 

Manager

     50 %      25 %      25 % 

 

5. Measurement and Payment

Each Participant’s Target payout shall be determined after the end of the 2011
calendar year based upon achievement of the individual performance objectives
applicable to the Participant. In the event that any of the Profit Improvement
Performance, CV Pass Rate Performance or Individual Performance objectives is
not achieved for a Participant, the Participant shall not be eligible to receive
any Target payout in respect of such objective. After determination of the
objectives that were achieved for the Participant in 2011, the Participant’s
Target shall be adjusted to reflect only those applicable objectives that were
achieved (the “Achieved Target”). For example, if a Director Participant did not
achieve the Individual Performance objective but the Profit Improvement
Performance and CV Pass Rate Performance objectives were achieved, the
Participant’s Achieved Target would be equal to 85% of the Target (i.e., the
Target less the 15% attributable to the Director’s Individual Performance).

Calculation will be subject to the completion of the Stream Global Services 2011
external audit by Ernst & Young and the 2011 Performance Management process. In
the event that the Company fails to achieve the Corporate Financial Performance
Threshold, as defined below, no Plan payouts will be made, regardless of the
achievement of the Profit Improvement Performance objective, the CV Pass Rate
Performance objective or the Individual Performance objective.

Following the completion of the 2011 external audit of the Company and the 2011
Performance Management process, the Plan payouts that are due to each
Participant will be calculated in accordance with this Plan and paid in
accordance with the Company’s normal payroll practices.

 

- 3 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

6. The Plan Components

The Management Incentive Plan payout for each Participant will be dependent upon
the Participant’s role in the Company and determined based upon achievement
against the following metrics, as set forth in Table 1 above: Profit Improvement
Performance, CV Pass Rate Performance and Individual Performance. In addition,
Plan payments will be paid at a percentage determined by Corporate Financial
Performance. These components are further described below.

 

  A. CORPORATE FINANCIAL PERFORMANCE:

The Corporate Financial Performance funding mechanism is determined by the
Company’s financial performance in 2011. The Company’s financial performance
measurement for MIP purposes shall be the Company’s 2011 Operating Income, plus
depreciation and amortization, minus any income or plus any expense related to
commencing operations in China, plus any employee stock compensation charges
(including charges recorded under FAS 123R or other similar provisions related
to stock compensation charges), and plus any non-recurring one-time items
(initially contemplated as severance and related stock option acceleration,
significant litigation settlements, site closure costs, and transaction costs
related to M&A activity) (collectively, “Adjusted EBIDTA”). The Board of
Directors and/or Compensation Committee shall quarterly review any such
non-recurring “one-time” items and shall have the right to include or exclude
such items in the determination of Adjusted EBITDA for MIP purposes at their
sole discretion. In addition, the Board of Directors and/or Compensation
Committee shall have the right to review the market lease adjustment to reduce
such adjustment by any foreign exchange gains that may occur in 2011.

Plan payments will be determined in accordance with Table 2 below based on
achievement by the Company of a targeted Adjusted EBITDA of $84.5 million in
United States Dollars (the “Corporate Financial Performance Metric”).

TABLE 2

Corporate Financial Performance and Plan Percentage Funding

 

Actual Adjusted EBITDA Achieved

   Actual
Percentage
Funded*  

Less than $76.5 million

     0 % 

$76.5 million, but less than $80.5 million

     60 % 

$80.5 million, but less than $84.5 million

     80 % 

$84.5 million, but less than $88.5 million

     100 % 

$88.5 million, but less than $92.5 million

     110 % 

$92.5 million, but less than $102.5 million

     130 % 

$102.5 million or more

     150 % 

 

* These percentages represent milestones, so that to achieve payment at a
particular level, the Company must achieve at least Adjusted EBITDA that
corresponds with that level.

 

- 4 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

If the Company does not achieve Adjusted EBITDA of at least $76.5 million (the
“Corporate Financial Performance Threshold”), no payouts will be made in respect
of the Plan. In the event that Company achieves Adjusted EBITDA of at least
$76.5 million but less than $84.5 million, the Participant shall not be eligible
to receive the entire Achieved Target but shall be eligible to receive only such
percentage thereof as set forth in the Plan Percentage Funded column of Table 2
based on the Adjusted EBITDA achieved (the “Actual Percentage Funded”).

The Plan includes an overachievement accelerator allowing the Participant to
earn up to 150% of the Achieved Target if the Company exceeds its Corporate
Financial Performance Metric. The Achieved Target will be adjusted to reflect
the Actual Percentage Funded in the event of overachievement of the Corporate
Financial Performance Metric in accordance with Table 2 above.

 

  B. PROFIT IMPROVEMENT PERFORMANCE

The Profit Improvement Performance component is determined by whether the
Company achieves the goal of its Profit Improvement Plan as determined by the
Chief Executive Officer of the Company. The Profit Improvement Plan contemplates
an aggregate increase of 2011 corporate profits in the amount of $[**] million,
achieved through attrition and penalty reductions, procurement savings, staff
reductions, improvement of seat turns and terminating sub-par programs. The
Profit Improvement Performance objective shall be binary (i.e., whether the
Company achieves the Profit Improvement Plan goal or not) and may be subject to
accelerator treatment. If the Profit Improvement Performance objective is
achieved, the Participant shall be eligible to receive the Profit Improvement
Performance portion of the Target, as may be adjusted by the Actual Percentage
Funded.

 

  C. CV PASS RATE PERFORMANCE

The CV Pass Rate Performance component is determined by whether the sites
identified on the Participant’s Plan Notice achieve an average improvement in CV
Pass rate of at least [**]% from the CV Pass rates achieved by such sites in
2010, as further described in Appendix A. The CV Pass Rate Performance target
shall be binary (i.e., the sites achieved the required improvement or not) and
may be subject to accelerator treatment. If the CV Pass Rate Performance
objective is achieved, the Participant shall be eligible to receive the CV Pass
Rate Performance portion of the Target, as may be adjusted by the Actual
Percentage Funded.

 

- 5 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

  D. INDIVIDUAL PERFORMANCE

The Individual Performance component is determined by the final summary
assessment of the individual Participant in the Company’s 2011 Performance
Management process to be conducted in early 2012. Participants who are
Executives do not participate in this component of the Plan. The Participant
will not receive any payout in respect of the Individual Performance component
if the Participant is assessed as Does Not Meet Expectations. The Participant
shall be eligible to receive the Individual Performance portion of the Target,
as may be adjusted by the Actual Percentage Funded, if the Participant is
assessed as Meets Expectations or better.

The Plan includes an overachievement accelerator allowing the Participant to
earn up to 125% of the Individual Performance target, as may be adjusted by the
Actual Percentage Funded, if the Participant is assessed to Exceeds Expectations
or better.

 

7. Conditions and Eligibility Requirements

 

  A. The 2011 Plan has required financial conditions that must be met for any
payments to be made under the Plan. The conditions are as follows:

 

  i. In order for a Participant to be eligible for any Plan payment, the Company
must achieve the Corporate Financial Performance Threshold. In the event that
the Company does not achieve the Corporate Financial Performance Threshold, no
Plan payment will be made to any Participants.

 

  ii. In the event that the Company achieves Adjusted EBITDA of less than $84.5
million, any payout under the Plan will be adjusted to reflect the Plan
Percentage Funded.

 

  B. Participants eligible to participate in the Plan must be in benefit
eligible positions and be considered as manager or above in the Company or its
affiliates. Any exceptions to this must be approved by the Executive Vice
President of Human Resources and the CEO.

 

  C. To be eligible for any Plan payment, the Participant must be an active
employee of the Company in good standing on the date actual Plan payments are
made.

 

  D. Subject to paragraph 7E below, new employees and current employees newly
promoted to Plan eligible positions will participate on a pro-rated basis
depending on the number of months they are employed as an eligible Plan
Participant beginning on the first day of the month following the hire or
promotion date.

 

  E. Employees hired or promoted for the first time into Plan eligible positions
on or after October 1, 2011 will not be eligible to participate in any component
of the Plan.

 

  F. A Participant shall not receive any Plan payments for days during which the
Participant was on leave (i.e., excluding paid sick days). No Participant who is
on leave will receive a Plan payout unless and until the Participant returns
from leave.

 

- 6 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

  G. Retroactive pay adjustments will not be applied. Payments will be
calculated based on the base salary in effect at December 31, 2011 for Targets
expressed as a percentage of base salary.

 

  H. Payment on any particular occasion of any bonus amount under this Plan
shall not create the presumption that any further bonus amount will be paid to
the Participant thereafter under this Plan or otherwise.

 

  I. Employees who transfer out of an eligible position during the year into a
non-eligible position in the Company but who are still employed as of the Plan
payment date, will be considered for a pro rata award based on the number of
days in the eligible position and earnings accrued during such days as a ratio
to the full year. Employees who transfer from one position to another during the
year will be considered for a pro rata award based on the number of days in each
position.

 

  J. Participants who live and work in a non-United States location will have
their Plan payout calculations performed at corporate headquarters (i.e.,
comparisons against metrics will be local currency denominated) and payouts will
be issued in their local currency, unless a specific international assignment or
other employment agreement specifically provides otherwise.

 

  K. All payouts are subject to applicable withholding taxes for the respective
tax jurisdiction.

 

8. Administration

 

  A. The adoption of this Plan shall not be deemed to be an employment agreement
between the Company and any Participant, and shall not give any employee the
right to continued employment. The adoption of this Plan shall not interfere
with the right of the Company to dismiss any employee at any time, for any
reason not prohibited by law and it shall not be deemed to give the Company the
right to require any employee to remain in its employ.

 

  B. Payments under this Plan are not part of the Participant’s base salary,
severance or other benefits.

 

  C. The targets assigned and recognized as goals on any of the performance
factors may be removed, revised or otherwise modified by the Chief Executive
Officer or the Compensation Committee of the Board of Directors of the Company
at any time for any reason.

 

  D. A Participant’s right to receive payment of an award under the Plan shall
be no greater than the right of an unsecured general creditor of the Company.
All awards under the Plan shall be paid from the general funds of the Company,
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such awards.

 

- 7 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

  E. The Company reserves the right to amend, terminate and modify this Plan at
any time in its sole discretion with or without notice. Each Participant, by
signing a Certificate of Acknowledgment, specifically acknowledges this right.
Stream Management’s interpretation of the Plan is final and in the sole and
absolute discretion of Management. The Company reserves the right to make final
and binding decisions regarding the amount of incentive, if any, to be paid to
each Participant in its sole and absolute discretion.

 

  F. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  G. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made by Stream, its Management and the Compensation Committee
of the Board of Directors.

 

  H. All matters of Plan interpretation should be directed to the Executive Vice
President, Human Resources or their designee. If any term or condition of this
plan is found to be in non-conformance with a given state, federal or other law,
that term or condition will be non-enforceable but will not negate other terms
and conditions of the plan.

 

  I. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts, USA, without regard to its conflicts of laws
principles.

 

- 8 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

Appendix A

2011 CV Pass Rate Performance Metrics

 

CV PASS RATE

   2010      2011      ACTUAL      TARGET  

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

[**]

     [**]         [**]   

 

- 9 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

Appendix B

2011 MIP Payout Example

 

Participant Name:    [**]       Job Title:    [**]    Participant Level:    [**]
Manager Name:    [**]    Base Salary:    [**] Department:    [**]    2011 MIP
Target Percentage:    [**] Eligibility Date:    [**]    2011 MIP Total Target
Amount:    [**] Region:    [**]    Profit Improvement Target (70%):    [**]
Country:    [**]    CV Pass Rate Target (15%):    [**] Site Location:    [**]   
Individual Target (15%):    [**]

Corporate Financial Performance Funding

2011 Adjusted EBITDA Achieved: $[**]

Actual Percentage Funded: [**]%

Profit Improvement Performance

 

Measurement

   % of
Bonus
Target     Annual
Bonus
Target      Profit
Improvement
Plan Target      Profit
Improvement
Plan
Achieved      Actual
Percentage
Funded      Year-end
Payout
Amount  

Profit Improvement Performance

     70 %      [**]         [**]         [**]         [**]         [**]   

Total

     70 %                  [**]   

CV Pass Rate Performance

 

Measurement

   % of
Bonus
Target     Annual
Bonus
Target      CV Pass
Rate Target
Achieved
(Y/N)      Actual
Percentage
Funded      Year-end
Payout
Amount  

CV Pass Rate Performance

     15 %      [**]         [**]         [**]         [**]   

Total

     15 %               [**]   

Individual Performance

 

Measurement

   % of
Bonus
Target     Annual
Bonus
Target      Individual
Target      Actual
Achievement      Actual
Percentage
Funded      Year-end
Payout
Amount  

Individual Performance

     15 %      [**]         [**]         [**]         [**]         [**]   

Total

     15 %                  [**]   

2011 Plan Total Payout: $[**]

 

- 10 -



--------------------------------------------------------------------------------

2011 Stream Global Services Management Incentive Plan

Corporate SG&A for Managers and Above

 

Appendix C

Plan Notice

 

Participant Name:    Job Title:       Participant Level:    Manager Name:      
Base Salary:    Department:       2011 MIP Target Percentage:    Eligibility
Date:       2011 MIP Total Target Amount:    Region:       Profit Improvement
Target (XX%):    Country:       CV Pass Rate Target (XX%):    Site Location:   
   Individual Target (XX%):   

 

- 11 -